DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed to be an unobvious improvement over the invention patented in USPAP 2011/0097202.  The improvement comprises the combination of wherein the permanent portion and detachable portion are supported on different roof portions of the nacelle roof and wherein the detachable portion is configured for recurring engagement and disconnection.  While USPAP 2011/0097202 discloses wherein the permanent portion and detachable portion are supported on different roof portions of the nacelle roof, it does not disclose wherein the detachable portion is configured for recurring engagement and disconnection.  This is pointed out in the previous Office action which states 
“While it may be the case that some other panel or panels (30) may need to be detached first, it appears plain that the cover hatch (44) is detachable.”

This means that even though USPAP 2011/0097202 discloses a detachable portion, it is not configured for recurring engagement and disconnection.
USPAP 2014/0219801 discloses a detachable portion (30) described as a door which is inherently, due to the door hinge(s), is configured for recurring engagement 
As a result, it would not have been obvious to a person having ordinary skill in the art at the time the application was filed to modify either USPAP 2011/0097202 or USPAP 2014/0219801 with the other to arrive at Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745